                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 PAUL DUNN                                      :

                     Plaintiff                  :        CIVIL ACTION NO. 17-58

         v.                                     :          (JUDGE MANNION)

 JACK FROST BIG BOULDER                         :
 SKI RESORT and JFBB SKI
 AREAS, INC.                                    :

                    Defendants                  :

                                          ORDER

       Based on the court’s memorandum issued this same day, it is

HEREBY ORDERED THAT:

       (1) The plaintiff Paul Dunn’s motion for a new trial (Doc. 39) is DENIED.

       (2) The defendants Jack Frost Big Boulder Ski Resort and JFBB Ski

           Areas, Inc’s counter-motion for a new trial (Doc. 45) is DISMISSED

           AS MOOT.




                                                    s/  Malachy   E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: January 30, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-58-01-ORDER.DOCM
